Citation Nr: 0914086	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-34 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety reaction and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION
 
The Veteran had active duty military service from March 1984 
to June 1984 and from April 1985 to July 1987.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 2004 rating determination by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in St. Paul, 
Minnesota

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of a 
Appeals for Veterans Claims (Court) held that a remand by the 
Court or the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand orders.  

In July 2008, this case was remanded to obtain the complete 
June 1994 medical report of J.P., PhD.  The remand included a 
directive that the Agency of Original Jurisdiction (AOJ) 
request authorization from the Veteran for release of the 
requested treatment records.  

In an undated letter sent to the Veteran, the AOJ requested 
the information described in the remand.  After some time, 
the AOJ re-certified the case and sent it to the Board for 
appellate adjudication.  

After certification, the AOJ received the requisite 
authorization from the Veteran to attempt to obtain the 
missing treatment records.  In accordance with Stegall, this 
case must therefore be remanded to attempt to obtain the 
missing treatment records.   

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records for the 
Veteran from J.P., PhD, from 1994 to 1995.   
Attempts must continue until the records 
are received, they are determined not to 
exist, or the AOJ finds that any future 
attempts to obtain the records would be 
futile.  38 C.F.R. § 3.159(c)(1) (2008).  
If the AOJ determines for any reason that 
the records cannot be obtained, this 
determination and corresponding 
explanation must be documented in the 
claims folder.

2. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




